Citation Nr: 1013746	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-13 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for residuals of a 
right elbow injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran had a hearing before 
the Board in October 2009 and the transcript is of record.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims his various disabilities are residuals of 
in-service injuries as a combat control parachutist and 
survival equipment parachutist.  

Specifically, the Veteran indicates he was exposed to noise 
trauma in combat situations during his overseas missions.  
The exposure affected his right ear more than his left ear, 
with a noticeable drop in hearing acuity in 2002, while he 
was still in the military.  

He further contends he injured his right knee in May 1997 in 
a motorcycle accident occurring while he was teaching a 
training course.  His low back and right elbow are claimed to 
have been injured in a helicopter crash in Afghanistan around 
October or November 2001.  He further testified before the 
Board that because of the nature of his mission, he could not 
seek proper treatment for his injuries until he returned back 
to the United States.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Hearing Loss

In this case, with respect to the Veteran's bilateral 
sensorineural hearing loss claim, service treatment records 
consistently show a gradual decrease in hearing acuity 
throughout the Veteran's military career, significantly in 
his right ear.  None of the in-service auditory findings 
indicate a hearing loss disability as defined in the 
regulations, but they are indicative of decreased hearing 
acuity from 1981 until his separation in April 2003.  See 38 
C.F.R. § 3.385 (2009).

After service, the Veteran submitted a private audiological 
exam report dated January 2009 in support of his claim.  The 
private audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss and tinnitus.  The audiologist 
noted the Veteran's complaints of hearing loss beginning in 
the military, but did not proffer an independent opinion with 
regard to etiology.  

To date, the Veteran has never been afforded a VA 
audiological examination.  In light of the Veteran's service 
treatment records and current private audiological findings, 
a VA examination is warranted to ascertain the likely 
etiology of any current hearing loss found.

Right Knee, Low Back and Right Elbow

With respect to the Veteran's musculoskeletal claims, service 
treatment records confirm the May 1997 motorcycle accident 
resulting in right knee trauma.  The Veteran, at that time, 
was diagnosed with status-post aspiration of hemarthosis of 
the right knee.  X-rays at that time did not indicate a 
fracture, but did show evidence of joint effusion and a small 
patellar spur.  The Veteran was treated with physical 
therapy.  The Veteran testified at the Board in October 2009 
that he was offered surgical treatment, but declined hoping 
to rehabilitate his knee with physical therapy.   

The Veteran's service treatment records also indicate 
treatment for mechanical low back pain in January 1994 after 
injuring his back digging a ditch.  With respect to the 
helicopter crash, no treatment records confirm the details of 
the crash, but a February 2003 medical assessment indicates 
the Veteran noted a crash landing injuring his back and right 
elbow.  The physician at that time indicated no known 
sequelae to the low back and further noted steroid injection 
was used for the right elbow.  

The Veteran was afforded VA examination in October 2006 to 
ascertain whether the Veteran has any current diagnoses 
related to his in-service injuries.  The diagnoses included 
mechancal low back pain with possible degenerative disease, a 
possible anterior cruciate liagment tear of the right knee, 
and possible degenerative disease process of the right elbow, 
as stated in the claims file.  X-ray studies were apparently 
later performed and found to be normal.  The examiner 
commented that the conditions did not appear to be disabling. 

The Veteran testified during his hearing before the Board in 
October 2009 that he did not feel the examination was 
adequate or that it was based on his reported symptomatology 
and current treatment.  The Veteran further testified that in 
addition to his injuries, he completed well over 100 
parachute jumps during his military service, which added more 
pressure to his joints and injuries.  While the 2006 examiner 
made note of the Veteran's MOS and prior injuries, the 
examiner also noted the claims folder was extremely thin 
given the lengthy service.

Indeed, post-service treatment records are scarce.  Aside 
from one April 2006 treatment record indicating complaints of 
back pain with a diagnosis of muscle spasm, and a September 
2007 private Chiropractor note indicating spine treatment, 
post-service treatment records are entirely silent as to the 
Veteran's claimed musculosk`eletal conditions.  The Veteran 
testified before the Board in October 2009 that he currently 
is a civilian instructor at the Eglin Air Force Base in 
Florida.  He regularly sees on-site physicians for treatment 
and physical therapy for his back, right elbow and right 
knee.  These treatment records are not currently of record 
and the RO should make efforts to obtain them.
 
In light of the Veteran's testimony regarding his low back, 
right knee and right elbow symptomatology, the missing 
treatment records, and the conflicting medical evidence 
whether the Veteran has current diagnoses related to in-
service injuries, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any and all 
private physicians who provide treatment 
for his bilateral hearing loss, right 
knee, low back or right elbow, to include 
Dr. Vasiloff, Dr. Marshall and any 
physician treating him at the Eglin Air 
Force Base.  The Veteran should be asked 
to complete release forms authorizing VA 
to request his treatment records from any 
identified physician.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  After obtaining the above evidence, to 
the extent available, schedule the Veteran 
for appropriate VA examinations for the 
claimed conditions of bilateral hearing 
loss, a right knee disability, a low back 
disability and a right elbow disability to 
determine the severity and likely etiology 
of any and all found diagnosed conditions 
in light of the Veteran's in-service 
injuries, noise exposure and occupation as 
a parachutist.

The claims folder, to include a copy of 
this Remand, must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting evidence.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3. After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



